                                                                             DISTRICT OF OREGON
                                                                                  FILED
                                                                                October 11, 2018
                                                                           Clerk, U.S. Bankruptcy Court



         Below is an Order of the Court.
 1
 2
 3
 4
 5
                                                           _______________________________________
 6                                                                   PETER C. McKITTRICK
                                                                     U.S. Bankruptcy Judge
 7
 8
 9                              UNITED STATES BANKRUPTCY COURT
10                                 FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )     Bankruptcy Case No.
12   PETER SZANTO,                                 )     16-33185-pcm7
                                                   )
13                                Debtor.          )
                                                   )
14                                                 )
     UNITED STATES TRUSTEE,                        )     Adversary No. 18-3022-pcm
15                                                 )
                                  Plaintiff,       )     ORDER
16                                                 )
                v.                                 )
17                                                 )
     PETER SZANTO,                                 )
18                                                 )
                                  Defendant.       )
19                                                 )
20        For the reasons set forth in the Court’s letter dated October 11,
21   2018, Doc. 139,
22        IT IS HEREBY ORDERED that Debtor’s counterclaims against the United
23   States Trustee are dismissed.
24        IT IS FURTHER ORDERED that Debtor’s demand for a jury trial in this
25   adversary proceeding is stricken.
26        IT IS FURTHER ORDERED that this Court has the jurisdiction and


     Page 1 -    ORDER


                          Case 18-03022-pcm    Doc 140    Filed 10/11/18
 1   Constitutional authority to enter final judgment in this matter.
 2
 3                                          ###
 4   cc:   Peter Szanto
           Carla McClurg
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 2 -   ORDER


                        Case 18-03022-pcm   Doc 140   Filed 10/11/18
